Affirmed and Opinion filed April 24, 2008







Affirmed
and Opinion filed April 24, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00101-CR
____________
 
DERRICK GATEWOOD,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 182nd District
Court
Harris County, Texas
Trial Court Cause No.
1058004
 

 
M E M O R A N D U M   O P I N I O N
After a
jury trial, appellant was convicted of the offense of false statement to obtain
property or credit. On January 19, 2007, the trial court sentenced appellant to
confinement for eight years in the Institutional Division of the Texas
Department of Criminal Justice and imposed a fine of $5000.




On June
28, 2007, this court ordered a hearing to determine why appellant=s counsel had not filed a brief in
this appeal.  The trial court conducted the hearing and the record of the
hearing was filed in this court on August 28, 2007.  At the hearing, appellant
stated he wished to go forward with the appeal and was hiring an attorney to
represent him.  The appeal was reinstated and a deadline for filing appellant=s brief was set for October 1, 2007. 
No brief was filed and no motion for extension was filed.  On October 25, 2007,
another order issued, directing the trial court to hold a hearing to determine
why appellant=s brief had not been filed.  On December 18, 2007, the hearing record was
filed.  The record showed that appellant did not appeal and no counsel for
appellant appeared.  The trial court noted that it would revoke appellant=s bond and hold the hearing when
appellant was taken into custody.  On February 21, 2008, the court issued
another order, directing the trial court to hold another hearing regarding the
failure to file a brief.  The trial court held the hearing on March 7, 2008. 
Appellant did not appear at the hearing.  The trial judge made the finding that
appellant was not interested in pursuing his appeal. 
On the
basis of this finding, this court has considered the appeal without briefs.  See
Tex. R. App. P. 38.8(b).  We find
no fundamental error.
Accordingly,
the judgment of the trial court is affirmed.
 
PER
CURIAM
 
Judgment rendered and Opinion filed
April 24, 2008.
Panel consists of Justices Yates,
Anderson, and Brown.
Do not publish - Tex. R. App. P. 47.2(b).